Case 9:21-cv-81077-DMM Document 6 Entered on FLSD Docket 06/30/2021 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

 

Case Numbers 9:21-CV-81077-DMM

ee a

Defendant:
HAYSTACKS LLC

For:

RODERICK V. HANNAH
RODERICK V, HANNAH, ESQ, PA
4600 N, HIATUS RD

SUNRISE, PL 33351

Received by Michael Gonedes on the 17th day of June, 2021 at 9:00 am to ba served on HAYSTACKS LLG, 3923 SANDPIPER,
DELRAY BEACH, FL 33483,

i, Michael Gonedes, do hereby affirm that on the 29th day of June, 2024 af 1:26 pin, bt

Served the within named LLC by delivering a true copy of the SUMMONS, PRESERVATION LETTER, COMPLAINT WITH
EXHIBITS AND 6 with the date and hour of service endorsed thereon by me, to: Dina Minclell as Manager of HAYSTACKS LLC
in tha absence of the Registered Agent, Prasident, Vice President, Secrelary, Treasurer, or any other corporate officer al the
address of 401 E Atlantic Ave., Delray Beach, FL 33453, and informed said person of the contents therein, in compliance with
Federal Rules of Civil Pracedure, Florida Statute 48.082 or other state statute ag applicatle.

Adiditional Information pertaining ta this Service:
8/29/2021 1:26 pm i then altempted service 401 E Atlantic Ave., Delray Beach, FL 32483 and service was obtained by serving

the Manager, Dina Mincieli.
6/23/2021 8:16 am Attempted service at 323 SANDPIPER, DELRAY BEACH, FL 33433, bul the address was tenant occupied

and the defendant was unknown.
8/22/2021 10:33 am Attempted service at 323 SANDPIPER, DELRAY BEACH, FL 33433, but there was no answer upon

Knocking. There was no vehicles on the property.
Dessription of Person Servad: Age: 60, Sex: F, Race/Skin Coler: White, Height: 85", Weight: 140, Hair: Blonde, Glasses: Y

‘declare under penalty of perlury under the laws of the United States of America that the foregoing information contained in the
Return of Service and Statement of Service Fees in true and correct. | ani aver the age of 18 and have no Interest in the above
actlon In accordance with the Federal Rules of Civil Procedure.

fre

Michael Gonedes
Federal Server 1980

 

 

OJF Services, Inc.
13727 S.W, 152nd Street
Suite 354

Miaml, FL 33477

(854) 929-4215

Our Job Sertal Number: OJF-2021610072
Ref: OJF#2021010072

Copyright 1992-2021 Database Services, Inc,» Process Server's Toolbox Vi.2a

 
Case 9:21-cv-81077-DMM Document 6 Entered on FLSD Docket 06/30/2021 Page 2 of 2

Case 9:21-cv-81077-DMM Document 3 Entered on FLSD Docket 06/16/2021 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

NELSON FERNANDEZ [4 gV
Plaintiff(s}
v. Civil Action No. 9:21-cy-81077-DMM

HAYSTACKS LLC,
a foreign limited liability company

Defendant(s)

Nemeet eee Name me ee See” nar” ae Se ee! Ne ee!”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) HAYSTACKS LLC
323 SANDPIPER
DELRAY BEAGH FL 33433

A lawsuit has been filed against you.

Within 21 days after service of this summons.on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. RB. Civ.
P. 12 (a)(2) or (3} — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are). ~RODERICK V. HANNAH, ESQ,

4800 NORTH HIATUS ROAD
SUNRISE FL 33351-7919
Telephone: (954) 362-3800

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMIONS

3/ P. Curtis

  

Date: ___dun 16, 2 02 1

 

Net Deputy Clerk
Angela E, Nable ULS. District Courts
Clerk of Court

 

jor

 
